ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-072, concluding that PETER JOSEPH BONFIGLIO, III, of WOODBURY, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit and misrepresentation), and good cause appearing;
It is ORDERED that PETER JOSEPH BONFIGLIO, III, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.